Title: From Thomas Jefferson to Nathanael Greene, 17 February 1781
From: Jefferson, Thomas
To: Greene, Nathanael



Sir
Richmond Febry. 17. 1781

In the moment of receiving your letter of the 10th. I issued orders to the Counties of Washington, Montgomery, Botetourt and Bedford for seven hundred and odd riflemen and to those of Henry and Pittsylvania for four hundred and odd of their Militia. Yet my trust is that neither these nor the adjacent counties have awaited orders, but that they have turned out and will have joined you in greater numbers than we have directed. The reinforcement from Chesterfd. Court House cannot march these ten days. I shall be glad if you will call on the neighboring County Lieutenants for any succours which you may want, and circumstances forbid to be delayed. A minute communication of events to us will be very necessary as we wish as far as we are able to increase the opposing force, if that already ordered shall be insufficient. This change of position has thrown us into great doubt where to collect our provisions.
Two days ago I received notice of the arrival of a 64 gun ship and 2 frigates of 36 each, part of the French fleet at Rhode Island. Having yet had no communication of the views of the Commanding Officer (Commodore Tilly) I cannot say to what measures this aid will lead. They are equal to the destruction of the British Vessels could they get at them, but these are drawn up into Elizabeth River into which the 64 cannot enter. I am &c.
P.S. Since writing the above we are told Ld. Cornwallis has advanced to the Roanoke. I am in consequence issuing orders to embody every man between this and that for whom a firelock can be procured and that they march to join you.
